Citation Nr: 1200087	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served for over 20 years prior to his retirement from active duty in April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A May 2010 rating decision granted the Veteran service connection for sleep apnea.  Accordingly that claim is no longer in appellate status before the Board. 

In March 2011 the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disability and remanded the reopened claim for further development.


FINDING OF FACT

The Veteran's current low back disability, degenerative disc disease and osteoarthritis of the lumbosacral spine, first developed many years after discharge from service and is unrelated to the Veteran's back complaints during service or to any other incident of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In October 2008, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran submitted a statement from a private chiropractor in support of his claim.  The RO attempted to obtain the Veteran's Social Security Administration  (SSA) records and was informed that those records are unavailable.  The RO informed the Veteran of the unavailability of his SSA records by a December 2008 letter.  The Veteran provided testimony at a hearing in December 2010.  The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, in April 2011 the RO requested that the Veteran provide authorizations in order that his private treatment records could be requested.  The Veteran did not submit the requested authorization.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran testified at his December 2010 hearing that he injured his back on several occasions during service.  He reported that he injured his back picking up a combustion casing while working on a jet engine.  The Veteran then stated that the first time he hurt his back in service was in 1973, when he was carrying a big box down ladders and he tripped, fell, and landed on his back.  He reported that on another two occasions he hurt his back while pulling on heavy cables while aboard ship.  The Veteran maintains that he has had low back pain ever since.  He reported private chiropractic treatment for his back while still in service.

A service treatment record dated in October 1975 notes that the Veteran was seen for back pains and pain in the right lateral ribs, especially with going from flexion of the spine to extension.  The impression was questionable fractured rib.  In early June 1975 the Veteran reported back pain with lifting a sewing machine the night before.  The Veteran reported that he had no previous history of back pain or injury.  The assessment was paraspinal muscle spasm.  Later in June 1975 the Veteran reported 24 hours of back pain following a pushing injury when he pulled a muscle in his low back.  The impression was muscle spasm of the right low back.  The remainder of the service treatment records reveals no complaints or findings related to the back.  A bone scan performed in August 1987 was normal other than for changes in the ribs due to a thoracotomy.  

On VA examination in August 1989 the Veteran reported that he initially injured his back in 1970.  He reported recurrent strain symptoms since that time.  He stated that if he reached awkwardly or was in some sort of awkward position he got pain in his low back that would last for a week or so.  X-rays of the lumbosacral spine were normal.  The diagnoses included recurrent back pain.

In August 2006 the Veteran stated that he had contacted the chiropractor who had treated him from 1973 to 1993, but that the chiropractor had shredded the records and had a hard time remembering the Veteran.  The Veteran submitted an August 2008 letter from this chiropractor.  The chiropractor stated that although the Veteran's records had been purged from his files, he recalled treating the Veteran for low back pain on a number of occasions between 1979 and 1989.  He said that he also recalled that the Veteran had been in the Navy at the time of the treatments.

X-rays in December 2006 revealed moderate discogenic and moderate osteoarthritic change of the lumbosacral spine.  

In September 2008 the Veteran wrote to VA that he hurt his low back in October 1974 while working on a helicopter.  He stated that he hurt his back again working on a jet engine in June 1975.  He said that each time he was given Tylenol or muscle relaxers and sent back to work.  The Veteran indicated that he was not satisfied with the treatment and decided to seek a doctor on the outside.  He reported that he saw the chiropractor from 1975 until 1989.  He also reported that he saw and acupuncturist while working in Japan and then a new chiropractor in 1996.  The Veteran noted that he had been unable to get in touch with the 1996 chiropractor.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that he was a heavy engine mechanic while in the military and that he injured his back picking up parts.  The Veteran reported that he had been treated by a chiropractor since 1975.  Examination revealed mild tenderness to palpation of the lumbar spine.  There was no crepitus, instability, spasm, or weakness.  X-rays revealed moderate disk space narrowing  and mild facet sclerosis of the lumbosacral spine.  The assessment was residuals of lumbosacral strain.  The VA examiner was of the opinion that the Veteran's current back disability was unrelated to the inservice back disability when he was treated for lumbosacral strain and muscle spasms.  The examiner noted that the Veteran now has degenerative changes in his back and the examiner believed that these changes are due to the Veteran's age rather than the episodes treated while in military service.  

When afforded another VA examination in June 2011 the Veteran reported that he injured his back in 1974 and 1975 and that his back never got better.  The Veteran stated that when sent to Japan in a civil service job from 1977 to 1990 he received acupuncture.  He noted that afterwards he never sought treatment and never saw a medical doctor for his back problem.  The diagnosis was degenerative disc disease and osteoarthritis of the lumbosacral spine.  The examiner stated that it was less likely than not that the Veteran's current degenerative disc disease and degenerative joint disease are caused by, or a result of, military service, including the complaints of back pain in 1974 and 1975.  The examiner stated that the Veteran had transient episodes of back pain in 1974 and 1975 without evidence of a permanent condition.  He noted that the chiropractor letter indicated that details could not be remembered and no records were still available.  He also noted that it was unclear whether the times the chiropractor saw the Veteran there were transient episodes which resolved with treatment, but there was certainly nothing in the records that established a chronic low back problem during active duty or in the years following separation.  The examiner opined that it is likely that the degenerative disease found in the 2006 x-rays is age-related rather then related to active duty.

In this case the Veteran was shown to have lumbosacral strain and muscle spasm during service.  As shown above, the Veteran currently has degenerative disc disease and degenerative joint disease of the lumbar spine.  In this case there is no medical evidence relating the Veteran's current low back disability to his service.  As reported above there are several VA medical statements opining that the Veteran's current low back disability is unrelated to service.  The Board does not give much probative value to the letter from the chiropractor who stated that he treated the Veteran for back pain between 1979 and 1989.  Prior to that statement the Veteran reported that the chiropractor no longer had records relating to the Veteran and that the chiropractor had stated that he had difficulty remembering the Veteran.  Even if the statement of the private chiropractor were considered to be probative, this statement provides no medical nexus between the Veteran's current low back disability, first noted in 2006, and service.

The Board notes that a bone scan in August 1987 and VA x-rays in August 1989 revealed that the Veteran had a normal lumbosacral spine.  The Veteran was not shown to have arthritis of the lumbosacral spine until December 2006.  As he was not shown to have arthritis of the lumbosacral spine until more than 17 years after discharge from service he is not entitled to presumptive service connection under 38 C.F.R. § 3.309 for a chronic disease that develops within one year of discharge from service.    

Although the Veteran is competent to allege pain since service, the Board finds that those allegations are not credible.  Since submitting a claim for a low back disability in August 2006 the Veteran has reported that he first experienced a back injury in 1973 or 1974.  Although back pain was noted in a 1974 service treatment record, no back injury was noted at that time, and when the Veteran reported back pain in a lifting injury in 1975, the Veteran reported that he had no previous history of a back injury.  Furthermore, since August 2006 the Veteran had described back injuries he experienced during service resulting from working with jet engines, yet the descriptions contradict his in-service report in 1975 that he hurt his back lifting a sewing machine.  As such the Board finds that the Veteran's statements are not credible.  Furthermore, there are no medical records indicating that the Veteran had any back complaints from September 1989 to August 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Because the Veteran was not shown to have lumbosacral arthritis within a year of discharge from service and because the most probative evidence indicates that the Veteran's current low back disability is unrelated to service, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that service connection for a low back disability is not warranted.  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


